Citation Nr: 1115225	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from January 1969 to January 1972 and from January 1975 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Albuquerque, New Mexico.

In February 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the Veteran had previously submitted a substantive appeal as to the issue of service connection for traumatic brain injury (initially denied by the RO in February 2005).  However, prior to the case being adjudicated by the Board, in a Statement In Support Of Claim (VA Form 21-4138) dated in September 2006, the Veteran withdrew his claim.  Thereafter, in February 2008, the Veteran requested that his claim be reopened.  In a rating decision dated in January 2009, the RO determined that the Veteran had not submitted sufficient new and material evidence with which to reopen the previously denied claim of service connection for traumatic brain injury.  

During his February 2011 hearing, the Veteran, again raised the issue of service connection for traumatic brain injury.  As the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for traumatic brain injury has been raised but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

During his February 2011 hearing, the Veteran indicated that in December 1991 and January 1992, he had been treated at a VA Medical Center by a J. M., M.D., who had diagnosed him with PTSD and recommended that he participate in a PTSD study.  A review of the Veteran's claims file reveals that VA treatment records from Dr. M. dated in December 1991 and January 1992 have not been obtained.  As such, on remand, an effort must be undertaken to obtain the Veteran's VA treatment records with Dr. M. dated in December 1991 and January 1992.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

The Veteran has indicated that he was injured during a personal assault which took place while he was stationed in Germany in July 1971.  He asserts that the injuries sustained in this personal assault, in part, contributed to his current psychiatric disorder, to include PTSD.  He added that he was treated for his injuries (described as head trauma and stab wounds) at the Landstuhl Army Hospital.  A review of the Veteran's claims file reveals that in July 2009, the RO requested said treatment records from the Landstuhl Regional Medical Center.  However, there is no evidence of a response, either negative or positive.  As such, on remand, an additional effort should be undertaken to obtain the records identified by the Veteran from the Landstuhl Regional Medical Center.  Requests for service treatment records must continue until a determination is made that the records do not exist or that any further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

In claims for service connection for PTSD that are based on non-combat stressors, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  It is not clear that the RO has informed the Veteran of potential sources of verification of his claimed in-service stressor, and this must be accomplished on remand.

Additionally, the Veteran has asserted that he currently has PTSD, in part, as a result of injuries sustained in a jeep accident during his period of active service in April 1970.  Service treatment records from the Ireland Army Hospital in Fort Knox, Kentucky, dated in April 1970 (received by the RO in March 2010), confirm that the Veteran was treated for a left wrist fracture following a jeep accident.  A Statement Of Medical Examination And Duty Status, dated in June 1970, shows that the aforestated jeep accident was incurred in the line of duty.  During his February 2011 hearing, the Veteran asserted that he had also injured his head during the accident, which had resulted in his being thrown from the vehicle.

The Veteran was afforded a VA initial evaluation for PTSD in November 2007, however, the service treatment records confirming the April 1970 jeep accident had not yet been associated with the Veteran's claims file.  As such, the Board finds that the Veteran should be scheduled for a VA psychiatric examination for the purpose of determining the etiology of any psychiatric disorder found on examination, to include PTSD.  Based on examination findings, historical records, and medical principles, the examiner should give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD.  The examiner should specifically identify the verified stressor which is responsible for any diagnosed PTSD.  Additionally, if the examiner notes the presence of any coexistent psychiatric disorder, an opinion should be provided as to whether such psychiatric disorder is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and obtain medical treatment records of the Veteran with J. M., M.D., who had diagnosed him with PTSD in December 1991 and January 1992.  All efforts to obtain such records should be fully documented, and any negative response should be provided if records are not available.  All records obtained should  be associated with the Veteran's claims file.

2.  The RO/AMC shall obtain clinical (hospitalization) records from the U.S. Army Hospital in Landstuhl, Germany, for treatment of the Veteran in July 1971.  All efforts to obtain such records should be fully documented, and the Army Hospital must provide a negative response if records are not available.  All records obtained should  be associated with the Veteran's claims file.

3.  The RO/AMC shall notify the Veteran of the information and evidence not of record that is necessary to substantiate his claim for service connection for PTSD as required by 38 C.F.R. § 3.304(f)(5) (2010) in cases alleging PTSD due to personal assault; the information and evidence that VA will obtain on his behalf; and the information and evidence that he is expected to provide.  A record of his notification must be incorporated into the claims file.

4.  The RO/AMC shall prepare a request to the United States Army and Joint Services Records Research Center (JSRRC), and any other appropriate records repository for research into corroboration of his claimed inservice stressor which took place in July 1971, citing to the Veteran's claimed unit, events at that unit, and dates.  The JSRRC, or other authority, should be asked to provide documentation, if available, regarding the claimed stressor.  The RO/AMC should also follow up on any additional action suggested by JSRRC, or other authority.

5.  The RO/AMC shall then schedule the Veteran for a VA psychiatric examination for the purpose of determining the etiology of any psychiatric disorder found on examination.  The claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  The examiner should indicate that the claims file was reviewed.

Based on examination findings, historical records, and medical principles, the physician must give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD under DSM IV.  If a diagnosis of PTSD is deemed appropriate, the examiner shall also specify (1) whether each alleged stressor found to be established was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established and found to be sufficient to produce PTSD by the examiner.

If the examiner notes the presence of any coexistent psychiatric disorder, an opinion should be provided as to whether such disorder is at least as likely as not related to service.




In doing so, the examiner must acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

7.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


